CONSULTING AGREEMENT

           This Consulting Agreement (the "Agreement") is made as of the 7th day
of March, 2006, by and between Inspire Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and having a
principal place of business of 4222 Emperor Boulevard, Suite 200, Durham, North
Carolina 27703 ("Inspire") and Barry G. Pea (the "Consultant").

           WHEREAS, the Consultant was employed by Inspire from October 11, 2004
to March 1, 2006 in the position of Executive Vice President of Corporate
Development, General Counsel and Secretary; and

           WHEREAS, the Consultant has elected to resign his position of
Executive Vice President of Corporate Development, General Counsel and Secretary
with Inspire on March 1, 2006, and to thereafter terminate his full-time
employment with Inspire on March 7, 2006; and

           WHEREAS, Inspire may request that the Consultant provide certain
consulting services from time to time during the period following the
termination of the Consultant's full-time employment with Inspire; and

           WHEREAS, the Consultant is willing to provide such consulting
services on the terms and conditions set forth below;

           NOW THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Inspire and the Consultant, intending to be legally bound thereby, do hereby
agree as follows:

AGREEMENT

           1.        Termination of Regular Employment and Commencement of
Consulting Term. Effective as of March 1, 2006, the Consultant's position with
Inspire as the Executive Vice President of Corporate Development, General
Counsel and Secretary terminated, and effective as of March 7, 2006 (the
"Employment Termination Date"), the Consultant's relationship with Inspire as a
full-time employee will terminate. For purposes of this Agreement, however,
immediately following the Employment Termination Date, the Consulting Term (as
defined in Section 11 below) shall commence and the Consultant shall thereafter
be deemed to be a consultant for purposes of this Agreement and a "Key Advisor"
providing service to Inspire in accordance with the Inspire Pharmaceuticals,
Inc. 2005 Equity Compensation Plan (the "2005 Equity Compensation Plan"). The
effect of the immediately preceding sentence is that the Consultant shall be
deemed to have uninterrupted service with Inspire since October 11, 2004, first
as a full-time employee and then as a consultant hereunder.

           2.        Consulting Services. From time to time during the
Consulting Term, the Consultant hereby agrees to provide consulting and advisory
services to Inspire hereunder in areas within his expertise or with regard to
any matters in which he was involved while employed by Inspire, including, but
not limited to, cooperating with Inspire with respect to any corporate partner
relationships and any pending or prospective litigation (the "Services"). The
scope of the Services shall be defined by mutual agreement of the Consultant and
Inspire from time to time. Consultant will consult with Inspire's officers,
Board of Directors, their designees or Inspire's advisors with regard to the
Services from time to time. Neither Inspire nor the Consultant make any
guarantees in regard to any consulting assignments to the Consultant or the
involvement of the Consultant in any Inspire projects.

           3.        Compensation: Expenses. Inspire shall compensate the
Consultant based upon the rate of Four Hundred Fifty Dollars ($450.00) per hour
("Consulting Fees") for performance of the Services hereunder. There is neither
any minimum number of hours that can be guaranteed nor any estimate of the
number of days during which the Consultant may be performing Services. In
addition, Inspire shall reimburse the Consultant for the Consultant's
reasonable, documented out-of-pocket expenses (including travel, meals and
lodging) incurred by the Consultant in performing the Services hereunder.

           4.        Invoices. The Consultant will submit to Inspire itemized
monthly invoices for Services performed and expenses incurred during the prior
month. Such invoices shall reflect (a) all time spent performing the Services
and (b) all reimbursable expenses incurred by Consultant in the course of
performance of such Services. Payment of invoiced consulting fees and
reimbursement of invoiced expenses shall be made within thirty (30) days after
the date of the applicable invoice.

           5.        Confidential Information. The Consultant acknowledges that
the Consultant has acquired and may in the future acquire trade secret and
confidential information and data including, but not limited to, information and
data concerning products, business, customers, clients, processes, plans,
programs, employees and operations of, or belonging to, Inspire ("Confidential
Information"). Confidential Information shall not include: (a) information that
is known to the Consultant prior to the time of its disclosure hereunder and not
acquired from Inspire, (b) information that is independently developed by the
Consultant without reliance upon the information furnished by Inspire; (c)
information disclosed to the Consultant by a third party that is not legally
prohibited from disclosing such information, provided that such information was
not acquired from Inspire; and (d) any other information that is or becomes part
of the public domain through no fault of the Consultant. The Consultant agrees
to treat all such Confidential Information as the confidential property of
Inspire and shall not divulge it to third parties unaffiliated with Inspire
without the approval of Inspire, except at the request of Inspire or in the
course of Consultant's performance of the Services hereunder.

           Notwithstanding anything in Section 5 to the contrary, the Consultant
shall be entitled to disclose Confidential Information that is required to be
disclosed in compliance with applicable laws (including, without limitation, to
comply with SEC, NASDAQ or stock exchange disclosure requirements) or by order
of any governmental authority or court of competent jurisdiction; provided that
the Consultant provides Inspire with prior notice of such requirement prior to
any disclosure, takes reasonable and lawful actions to obtain confidential
treatment for such disclosure and, if possible, to minimize the extent of such
disclosure, and cooperates with Inspire in obtaining the same.

           The obligations set forth in this Section 5 shall remain in effect
during the Consulting Term and for a period of three (3) years after expiration
or termination thereof.

           6.        D&O Insurance Policies. During the Consulting Term, Inspire
shall maintain directors' and officers' liability insurance policies and ensure
that the Consultant remains covered as a former officer under such policies with
respect to his services as an officer on and prior to March 1, 2006.

           7.        Continuation of Inspire Stock Options Granted Pursuant to
the 2005 Equity Compensation Plan. Notwithstanding anything in this Agreement to
the contrary, during the Consulting Term, all Inspire stock options granted to
the Consultant pursuant to the 2005 Equity Compensation Plan shall continue to
vest (unless already vested) and shall remain exercisable and shall continue in
effect in all respects. In addition, all of the Consultant's Inspire stock
options granted pursuant to the 2005 Equity Compensation Plan that are vested
and exercisable as of the last day of the Consulting Term shall remain
exercisable for ninety (90) days thereafter as provided in Section 5(f)(i) of
the 2005 Equity Compensation Plan and applicable terms of the Consultant's
option grant agreements.

           8.        Independent Contractor. In performing the Services
hereunder, the Consultant's status will be that of an independent contractor and
not that of an employee, part-time employee, partner, joint venturer or
co-venturer of Inspire. This Agreement does not authorize the Consultant to do
business in the name of Inspire or to bind Inspire in any way. The Consultant
will be solely responsible for the payment of all income taxes and any other
taxes, fees or expenses due in connection with the Consultant's performance of
the Services and except as otherwise set forth herein, the Consultant will not
be entitled to any of the benefits available to Inspire's employees. The
Consultant acknowledges and agrees that Inspire does not, and will not, maintain
or procure any workers' compensation insurance or unemployment insurance for or
on behalf of the Consultant. The Consultant shall be free to perform services
for third parties during the Consulting Term so long as the performance of such
services does not violate the terms of this Agreement.

           9.        Waivers. No delay or omission in exercising any right under
this Agreement shall operate as a waiver of that or any other right. Any waiver
of any part of this Agreement shall not constitute a waiver of any other part,
nor shall a waiver of any breach of this Agreement, or any part of it,
constitute a waiver of any subsequent breach.

           10.       Assignment. This Agreement shall not be assignable nor the
performance of obligations hereunder delegable by either Party without the prior
written consent of the other Party.

           11.       Term; Termination. The term of this Agreement shall be from
March 8, 2006 (immediately following the Employment Termination Date) to March
7, 2007, and shall thereafter be automatically renewed annually until terminated
by either party as provided herein (collectively, the "Consulting Term").
Following the first year and any subsequent year within the Consulting Term, the
Consultant's billing rate set forth in Section 3 above is subject to increase by
providing written notice thereof to Inspire. Either party may terminate this
Agreement at any time with or without cause by providing at least thirty (30)
days' prior written notice to the other party.

           12.       Notices. Notices to Inspire shall be addressed to:

Inspire Pharmaceuticals, Inc.
4222 Emperor Boulevard
Durham, NC 27703-8466
Attn.: General Counsel
Fax: 919.941.9797

Notices to the Consultant shall be addressed to:

Barry G. Pea
137 New Castle Drive
Chapel Hill, NC 27517
Fax: 919.960.5905

           Any notice required or provided for by the terms of this Agreement
shall be in writing, addressed in accordance with this Section 12, and either
delivered personally, sent by registered or certified mail, sent by express
courier providing a receipt upon delivery, or sent by facsimile with receipt
confirmed. The effective date of any notice shall be the date of receipt by the
receiving party. Either party may change its address for purpose of this Section
12 by giving written notice of such change to the other party in the manner
herein provided.

           13.       Covenants. Inspire (a) agrees that the Consultant is being
retained solely as a consultant hereunder and that the Consultant will not be
retained in the capacity of outside counsel to Inspire, and (b) agrees that the
Consultant shall have no liability to Inspire or any third party arising out of
or related to any Services provided by the Consultant hereunder. Inspire shall
indemnify, defend and hold the Consultant harmless from and against any and all
liabilities, losses, damages, and expenses (including reasonable attorneys'
fees) incurred by or imposed upon the Consultant arising out of, or relating to,
the Services provided hereunder.

           14.       Entire Agreement. This Agreement sets forth the entire
agreement between Inspire and the Consultant with regard to the matters
discussed herein and cancels and supersedes all prior negotiations, dealings and
agreements, whether verbal or written, with respect thereto. This Agreement may
be modified or amended only by an agreement in writing signed by both Inspire
and the Consultant.

           15.       Extent of Enforceability. All terms and provisions of this
Agreement are severable, and any term or provision of this Agreement or any
application thereof which may be prohibited or unenforceable shall be
ineffective only to the extent of such prohibition or unenforceability without
affecting the remainder of this Agreement or any other application of such term
or provision. If any term or provision of this Agreement is held to be
excessively broad, it shall be reformed and be construed by limiting it so as to
be enforceable to the maximum extent permitted by law.

           16.       Governing Law. The validity, interpretation and performance
of this Agreement and any dispute connected herewith shall be governed and
construed in accordance with the laws of the State of North Carolina.

           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first set forth above.

INSPIRE PHARMACEUTICALS, INC.:

By:/s/ Christy L. Shaffer
     Christy L. Shaffer, Ph.D.
     President and CEO

CONSULTANT:

By:/s/ Barry G. Pea
     Barry G. Pea